DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. US 2017/0084478.
	

    PNG
    media_image1.png
    204
    356
    media_image1.png
    Greyscale

Nguyen et al.
Regarding claim 21, Nguyen et al. Fig. 3 discloses an electronic component comprising polysilicon, the polysilicon 2 comprising: 
a first polysilicon-comprising material 2a proximate a second polysilicon- comprising material 2b, the first polysilicon-comprising material comprising at least one of elemental carbon and elemental nitrogen at a total of 0.1 to 20 atomic percent [0080], the second polysilicon-comprising material comprising less, if any, total elemental carbon and elemental nitrogen than the first polysilicon-comprising material [0081].  
Regarding claim 22, Nguyen et al. Fig. 3 discloses the electronic component of claim 21 wherein the first and second polysilicon-comprising materials 2a, 2b are directly against one another.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. as applied to claim 21 above, and further in view of Patruno US 2009/0121288.
Regarding claim 23, Nguyen et al. Fig. 3 discloses the electronic component of claim 21. The high resistivity SOI substrate taught by Nguyen et al. is used in RF applications. Nguyen et al. does not disclose wherein the component is a field effect transistor, and the first and second polysilicon-comprising materials comprise a channel region of the field effect transistor. Whereas Patruno discloses a multiple gate field effect transistor with a high resistivity substrate used in RF applications. Nguyen et al. and Patruno are analogous art because they are directed to a high resistivity SOI substrate used in RF applications and one of ordinary skill in the art would have had a reasonable expectation of success because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the HR SOI substrate as the channel of a field effect transistor as taught by Patruno.
Regarding claim 24, Nguyen et al. in view of Patruno discloses the electronic component of claim 23. Nguyen et al. Fig. 3 teaches wherein the first and second polysilicon-comprising materials 2a, 2b are directly against one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898